COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                          FORT WORTH

                        NO. 02-13-00296-CV


T. WILLIAM MCINTYRE                               APPELLANT

                                   V.

DEUTSCHE BANK NATIONAL                            APPELLEES
TRUST COMPANY, AS
INDENTURE TRUSTEE FOR NEW
CENTURY HOME EQUITY LOAN
TRUST 2005-1, ATLANTIC &
PACIFIC FORECLOSURE
SERVICES, L.L.C., HOLLY
CARTER, INDIVIDUALLY AND AS
ATTORNEY, CHRISTOPHER K.
BAXTER, INDIVIDUALLY AND AS
ATTORNEY, MARINOSCI LAW
GROUP P.C., GARY MARINOSCI,
INDIVIDUALLY AND AS
ATTORNEY, CARRINGTON
MORTGAGE SERVICES, NEW
CENTURY MORTGAGE
CORPORATION, PETER C.
SMART, INDIVIDUALLY, CRAIN,
CATON & JAMES, P.C., AND TOM
CROFT, INDIVIDUALLY


                               ------------

       FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                 TRIAL COURT NO. 2012-30325-211

                               ------------
             MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      We have considered Appellant's “Unopposed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 10, 2014




      1
       See Tex. R. App. P. 47.4.
                                      2